UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7525


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WAYNE EDWARD JOYNER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:92-cr-00083-AVB-2)


Submitted:   January 17, 2013              Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Edward Joyner, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne Edward Joyner appeals the district court’s order

denying     his   Fed.    R.    Crim.   P.       36   and   18     U.S.C.    § 3582(c)(2)

(2006)     motions.       We    have    reviewed          the     record    and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by   the     district      court.         United          States     v.      Joyner,      No.

1:92-cr-00083-AVB-2        (E.D.    Va.      Aug.      8,   2012).          We    also   deny

Joyner’s motions to appoint counsel and to place the appeal in

abeyance.     We dispense with oral argument because the facts and

legal    contentions      are    adequately           presented     in     the    materials

before     this   court   and    argument         would     not    aid     the   decisional

process.



                                                                                   AFFIRMED




                                             2